     Case 3:18-cv-01084-PDB Document 42 Filed 04/17/20 Page 1 of 1 PageID 160



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

NORTH AMERICAN SPECIALTY
INSURANCE COMPANY,

              Plaintiff,

v.                                                           NO. 3:18-cv-1084-J-PDB

PIPELINE CONTRACTORS, INC., ETC.,

              Defendants.



                                        Order

        Without opposition, the defendants move to amend their witness list to add
David L. Worthy, Esquire. Doc. 41; see Fed. R. Civ. P. 26(e)(1) (rule regarding
supplementing initial disclosures). Given the lack of opposition from the plaintiff, the
Court grants the motion, Doc. 41, and permits the defendants to add Mr. Worthy to
their witness list.

        Ordered in Jacksonville, Florida, on April 17, 2020.




c:      Counsel of record
